              United States District Court
                                 WESTERN DISTRICT OF MISSOURI
                                      WESTERN DIVISION

UNITED STATES OF AMERICA                                    CRIMINAL COMPLAINT

               v.                                           Case Number: 20-MJ-00150-WBG

JOSHUA HOWLAND,                                             COUNT ONE:
[DOB: 01/09/78]                                             Conspiracy to Advertise Child Pornography
                                                            18 U.S.C. § 2251(d) and (e)
                                                            NLT: 15 Years’ Imprisonment
                                                            NMT: 30 Years’ Imprisonment
                                                            NMT: $250,000 Fine
                                                            Supervised Release: 5 Years to Life
                                                            Class B Felony


       I, the undersigned complainant being duly sworn, state the following is true and correct to the best
of my knowledge and belief.
                                             COUNT ONE

       Between in or about November 2019 and July 2020, in the Western District of Missouri and elsewhere,
JOSHUA HOWLAND, defendant herein, conspired with others to knowingly make, print, and publish, and cause
to be made, printed, or published, any notice and advertisement seeking and offering to exchange, display,
distribute, and reproduce any visual depiction, the production of which visual depiction involved the use of a
minor engaging in sexually explicit conduct and the visual depiction was of such conduct, knowing and having
reason to know that such notice and advertisement would be transported using any means and facility of interstate
and foreign commerce and in and affecting interstate and foreign commerce by any means including by computer,
and which notice and advertisement was transported using any means and facility of interstate and foreign
commerce and in or affecting interstate and foreign commerce by any means including by computer, all in
violation of Title 18, United States Code, Section 2251(d) and (e).




                    Case 4:20-mj-00150-WBG Document 1 Filed 10/09/20 Page 1 of 2
I further state that I am a Special Agent with the Federal Bureau of Investigation and that this complaint is based

on the following facts:

       (See attached affidavit),

Continued on the attached sheet and made a part hereof:       X   Yes           No



                                                              _________________________________________
                                                              Signature of Complainant
                                                              Ashley L. Davis, Special Agent
                                                              Federal Bureau of Investigation
         By telephone at 12:53 pm on:
Sworn to before me and subscribed in my presence,

            October 9, 2020                          at       Kansas City, Missouri
Date                                                          City and State

HONORABLE W. BRIAN GADDY
United States Magistrate Judge
Name and Title of Judicial Officer                            Signature of Judicial Officer




                                                          2

                 Case 4:20-mj-00150-WBG Document 1 Filed 10/09/20 Page 2 of 2
